Howev, Judge,
concurs:
My reason for concurring in the conclusion rests on the broad ground that there was an exaction of excessive duties as an ad valorem tax on the steel blooms, and this excess over and above the legal rate went into the public treasury, and in foro eonscientiae belongs to the firm making the payment.
But there was no duress and because of that my assent is withheld from the findings. For reasons which may hereafter appear I am unable to concur in some of the reasons assigned by the majority of the court for the conclusion.